Citation Nr: 0505736	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bladder and prostate cancer, including as a result of 
exposure to Agent Orange.  

2.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to March 
1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied reopening a claim for service connection for 
bladder and prostate cancer, and a May 2003 rating decision 
which denied service connection for diabetes mellitus.  

In January 2005, the veteran presented testimony by video-
conference before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran did not have active service in the Republic 
of Vietnam.  

2.  Entitlement to service connection for bladder and 
prostate cancer was denied in a June 1999 rating decision.  
The veteran did not appeal.  

3.  Evidence associated with the claims file since the June 
1999 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for bladder and prostate cancer or raise a reasonable 
possibility of substantiating that claim. 

4.  The veteran's diabetes mellitus did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury.  


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying entitlement to 
service connection for bladder and prostate cancer is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has not been received, and the 
claim for service connection for bladder and prostate cancer 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  

3.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1960 to March 
1964.  His DD Form 214 did not indicate any foreign service, 
including in the Republic Vietnam.  

In December 1998, the veteran submitted a claim for service 
connection for bladder and prostate cancer to the RO.  VA 
medical records dated from August 1998 to January 1999 show 
that he was diagnosed as having a bladder tumor and underwent 
surgery.  At that time, he gave a history of diabetes 
mellitus.

In June 1999, the RO denied service connection for bladder 
and prostate cancer as a result of exposure to herbicides.  
The veteran was notified of his decision and of his appellate 
rights by letter dated June 15, 1999, and did not appeal.

In December 2001, the veteran requested that his claim for 
service connection for bladder and prostate cancer be 
reopened.  He also claimed service connection for diabetes 
mellitus as a result of exposure to Agent Orange.  He said 
that after his active service from December 1960 to May 1964, 
he was hired under contract the Department of Defense (DoD) 
and worked on American aircraft in Vietnam in 1968.  Copies 
of pages from his passport support that the veteran worked in 
Vietnam in March 1968 for DoD.

VA outpatient treatment records dated from 1999 to 2004 
showed follow-up evaluation for bladder and prostate cancer, 
status post surgery, and diagnoses of diabetes mellitus. 

The veteran's service medical records were also obtained.  
They revealed no complaints or findings of diabetes mellitus 
or prostate or bladder cancer, including on separation 
examination in March 1964.  Service personnel records showed 
no active service in the Republic of Vietnam.  

In October 2002, the veteran provided copies of laws from 
Title 10 of the U.S. Code allegedly showing that he was a 
member of the Armed Forces during his contract with DoD. 

The veteran's records from both Dr. Jorge Gabilondo and Vista 
Hospital of Dallas (formerly Garland Community Hospital) were 
sought by the RO, but were no longer available.  The veteran 
stated that Dr. Gabilondo told him that his diabetes mellitus 
was lying dormant and was brought to a clinical stage as a 
result of trauma from a head injury.  Dr. Gabilondo 
reportedly made this statement in conjunction with a 
Workman's Compensation claim in 1985.  The veteran also 
stated that diabetes was caused by Agent Orange when in 
Saigon.

The veteran submitted records from Dr. David Feinstein, which 
consist of a treatment note regarding insulin and monitoring 
of blood sugars in March 1985 and a billing record dated in 
September 1986.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2005.  He stated that he was 
exposed to Agent Orange while in Vietnam as a Department of 
Defense civilian contractor several years after his discharge 
from service.  He did not assert any in-service exposure to 
Agent Orange or other herbicides.  The veteran further stated 
that he served in Vietnam as a contractor, that he was 
exposed to the same risks and conditions as service 
personnel, and that VA laws and regulations were unfair.  The 
veteran and his representative stated that he should be 
granted service connection as a matter of equity.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in March 2002 and March 2003 
addressing service connection for diabetes mellitus, and in 
September 2003 addressing bladder and prostate cancer.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of the March 2002 and March 2003 letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), with respect to the claim for service connection 
for diabetes mellitus.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Although the section 5103(a) notice provided to the veteran 
in September 2003 was deficient as to its timing with respect 
to the claim for service connection for prostate and bladder 
cancer, that error was nonprejudicial because any additional 
evidence produced after the receipt of content-complying 
notice was considered by the RO in the August 2004 
supplemental statement of the case.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (declining to remand where 
"strict adherence" to reasons-or-bases requirement "would 
result in this Court's unnecessarily imposing additional 
burdens on the BVA and [VA] with no benefit flowing to the 
veteran"); cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, . . . the failure to 
carry out [VCAA-notice] development under those circumstances 
is nonprejudicial error under section 7261(b)(2)").  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice with respect to this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records, as set forth below.  In this case, the 
veteran has not asserted a diagnosis or treatment for his 
claimed conditions during service or within the presumptive 
period following service.  Rather, in his June 2004 
application for VA benefits unrelated to the current claims, 
he listed the date of his diagnosis for diabetes mellitus as 
April 1980, and noted the removal of his bladder and prostate 
in December 1998.  Additionally, the RO tried to obtain 
records of treatment in 1985 from Dr. Jorge Gabilondo and the 
Garland Community Hospital, but these records were no longer 
available.  See 38 C.F.R. § 3.159(c)(1).  The veteran has not 
indicated the existence of additional relevant records that 
the RO failed to obtain.  Thus, VA has assisted the veteran 
to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, a VA examination or a medical opinion 
is not necessary because, as discussed below, the evidence 
does not indicate that diabetes mellitus or bladder and 
prostate cancer may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  Rather, the 
veteran argues that diabetes mellitus and bladder and 
prostate cancer were related to the time he spent in Vietnam 
while working as a civilian contractor in 1968.

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  


B.  Service connection - General

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, including 
malignant tumors and diabetes mellitus, which become manifest 
to a compensable degree within the year after service, will 
be rebuttably presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9,  1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . .  unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§  1116(f).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2004).  Persons 
considered to have performed active military, naval, or air 
service also include:  

(a) Aerial transportation of mail.  Persons who were injured 
or died while serving under conditions set forth in Pub. L. 
140, 73d Congress.

(b) Aliens. Effective July 28, 1959, a veteran discharged for 
alienage during a period of hostilities unless evidence 
affirmatively shows he or she was discharged at his or her 
own request. A veteran who was discharged for alienage after 
a period of hostilities and whose service was honest and 
faithful is not barred from benefits if he or she is 
otherwise entitled. A discharge changed prior to January 7, 
1957, to honorable by a board established under authority of 
section 301, Pub. L. 346, 78th Congress, as amended, or 
section 207, Pub. L. 601, 79th Congress, as amended (now 10 
U.S.C. 1552 and 1553), will be considered as evidence that 
the discharge was not at the alien's request.

(c) Army field clerks. Included as enlisted men.

(d) Army Nurse Corps, Navy Nurse Corps, and female dietetic 
and physical therapy personnel. (1) Army and Navy nurses 
(female) on active service under order of the service 
department.

(2) Dietetic and physical therapy (female) personnel, 
excluding students and apprentices, appointed with relative 
rank on or after December 22, 1942, or commissioned on or 
after June 22, 1944.

(e) Aviation camps. Students who were enlisted men during 
World War I.

(f) Cadets and midshipmen.

(g) Coast and Geodetic Survey, and its successor agencies, 
the Environmental Science Services Administration and the 
National Oceanic and Atmospheric Administration.

(h) Coast Guard. Active service in Coast Guard on or after 
January 29, 1915, while under jurisdiction of the Treasury 
Department, Navy Department, or the Department of 
Transportation.

(i) Contract surgeons. For compensation and dependency and 
indemnity compensation, if the disability or death was the 
result of disease or injury contracted in line of duty during 
a war period while actually performing the duties of 
assistant surgeon or acting assistant surgeon with any 
military force in the field, or in transit or in hospital.

(j) Field clerks, Quartermaster Corps. Included as enlisted 
men.

(k) Lighthouse service personnel. Transferred to the service 
and jurisdiction of War or Navy Departments by Executive 
order under the Act of August 29, 1916. Effective July 1, 
1939, service was consolidated with the Coast Guard.

(l) Male nurses. Persons who were enlisted men of Medical 
Corps.

(m) National Guard. Members of the National Guard of the 
United States and Air National Guard of the United States are 
included as Reserves.

(n) Persons heretofore having a pensionable or compensable 
status.

(o) Persons ordered to service. (1) Any person who has:

(i) Applied for enlistment or enrollment in the active 
military, naval, or air service and who is provisionally 
accepted and directed, or ordered, to report to a place for 
final acceptance into the service, or (ii) Been selected or 
drafted for such service, and has reported according to a 
call from the person's local draft board and before final 
rejection, or (iii) Been called into Federal service as a 
member of the National Guard, but has not been enrolled for 
Federal service, and (iv) Suffered injury or disease in line 
of duty while going to, or coming from, or at such place for 
final acceptance or entry upon active duty, is considered to 
have been on active duty and therefore to have incurred such 
disability in active service.

(2) The injury or disease must be due to some factor relating 
to compliance with proper orders. Draftees and selectees are 
included when reporting for preinduction examination or for 
final induction on active duty. Such persons are not included 
for injury or disease suffered during the period of inactive 
duty, or period of waiting, after a final physical 
examination and prior to beginning the trip to report for 
induction. Members of the National Guard are included when 
reporting to a designated rendezvous.

(p) Philippine Scouts and others.

(q) Public Health Service.

(r) Reserves.

(s) Revenue Cutter Service. While serving under direction of 
Secretary of the Navy in cooperation with the Navy.

(t) Training camps. Members of training camps authorized by 
section 54 of the National Defense Act, except members of 
Student Army Training Corps Camps at the Presidio of San 
Francisco, Plattsburg, New York, Fort Sheridan, Illinois, 
Howard University, Washington, D.C., Camp Perry, Ohio, and 
Camp Hancock, Georgia, from July 18, 1918, to September 16, 
1918.

(u) Women's Army Corps (WAC). Service on or after July 1, 
1943.

(v) Women's Reserve of Navy, Marine Corps, and Coast Guard. 
Same benefits as members of the Officers Reserve Corps or 
enlisted men of the United States Navy, Marine Corps or Coast 
Guard.

(w) Russian Railway Service Corps. Service during World War I 
as certified by the Secretary of the Army.

(x) Active military service certified as such under section 
401 of Pub. L. 95-202. Such service if certified by the 
Secretary of Defense as active military service and if a 
discharge under honorable conditions is issued by the 
Secretary. The effective dates for an award based upon such 
service shall be as provided by § 3.400(z) and 38 U.S.C. 
5110, except that in no event shall such an award be made 
effective earlier than November 23, 1977. Service in the 
following groups has been certified as active military 
service.

(1) Women's Air Forces Service Pilots (WASP).

(2) Signal Corps Female Telephone Operators Unit of World War 
I.

(3) Engineer Field Clerks.

(4) Women's Army Auxiliary Corps (WAAC).

(5) Quartermaster Corps Female Clerical Employees serving 
with the AEF (American Expeditionary Forces) in World War I.

(6) Civilian Employees of Pacific Naval Air Bases Who 
Actively Participated in Defense of Wake Island During World 
War II.

(7) Reconstruction Aides and Dietitians in World War I.

(8) Male Civilian Ferry Pilots.

(9) Wake Island Defenders from Guam.

(10) Civilian Personnel Assigned to the Secret Intelligence 
Element of the OSS.

(11) Guam Combat Patrol.

(12) Quartermaster Corps Keswick Crew on Corregidor (WWII).

(13) U.S. Civilian Volunteers Who Actively Participated in 
the Defense of Bataan.

(14) United States Merchant Seamen Who Served on Blockships 
in Support of Operation Mulberry.

(15) American Merchant Marine in Oceangoing Service during 
the Period of Armed Conflict, December 7, 1941, to August 15, 
1945.

(16) Civilian Navy IFF Technicians Who Served in the Combat 
Areas of the Pacific during World War II (December 7, 1941 to 
August 15, 1945). As used in the official name of this group, 
the acronym IFF stands for Identification Friend or Foe.

(17) U.S. Civilians of the American Field Service (AFS) Who 
Served Overseas Operationally in World War I during the 
Period August 31, 1917 to January 1, 1918.

(18) U.S. Civilians of the American Field Service (AFS) Who 
Served Overseas Under U.S. Armies and U.S. Army Groups in 
World War II during the Period December 7, 1941 through May 
8, 1945.

(19) U.S. Civilian Employees of American Airlines Who Served 
Overseas as a Result of American Airlines' Contract with the 
Air Transport Command During the Period December 14, 1941 
through August 14, 1945.

(20) Civilian Crewmen of United States Coast and Geodetic 
Survey Vessels Who Performed Their Service in Areas of 
Immediate Military Hazard While Conducting Cooperative 
Operations with and for the United States Armed Forces Within 
a Time Frame of December 7, 1941, to August 15, 1945.

(21) Honorably Discharged Members of the American Volunteer 
Group (Flying Tigers) Who Served During the Period December 
7, 1941 to July 18, 1942.

(22) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of United Air Lines (UAL), Who Served Overseas as a 
Result of UAL's Contract With the Air Transport Command 
During the Period December 14, 1941, through August 14, 1945.

(23) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Transcontinental and Western Air (TWA), Inc., 
Who Served Overseas as a Result of TWA's Contract With the 
Air Transport Command During the Period December 14, 1941, 
through August 14, 1945.

(24) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Consolidated Vultree Aircraft Corporation 
(Consairway Division) Who Served Overseas as a Result of a 
Contract With the Air Transport Command During the Period 
December 14, 1941, through August 14, 1945.

(25) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Pan American World Airways and Its Subsidiaries 
and Affiliates, Who Served Overseas as a Result of Pan 
American's Contract With the Air Transport Command and Naval 
Air Transport Service During the Period December 14, 1941 
through August 14, 1945.

(26) Honorably Discharged Members of the American Volunteer 
Guard, Eritrea Service Command During the Period June 21, 
1942 to March 31, 1943.

(27) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Northwest Airlines, Who Served Overseas as a 
Result of Northwest Airline's Contract with the Air Transport 
Command during the Period December 14, 1941 through August 
14, 1945.

(28) U.S. Civilian Female Employees of the U.S. Army Nurse 
Corps While Serving in the Defense of Bataan and Corregidor 
During the Period January 2, 1942 to February 3, 1945.

(29) U.S. Flight Crew and Aviation Ground Support Employees 
of Northeast Airlines Atlantic Division, Who Served Overseas 
as a Result of Northeast Airlines' Contract With the Air 
Transport Command During the Period December 7, 1941, Through 
August 14, 1945.

(30) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Braniff Airways, Who Served Overseas in the 
North Atlantic or Under the Jurisdiction of the North 
Atlantic Wing, Air Transport Command (ATC), as a Result of a 
Contract With the ATC During the Period February 26, 1942, 
Through August 14, 1945.

See 38 C.F.R. § 3.7 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


C.  Service connection for diabetes mellitus, including as a 
result of exposure of Agent Orange

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus, including 
as a result of exposure of Agent Orange.  

Initially, the veteran's service personnel records do not 
show that he had active service in Vietnam at any time.  
Therefore, he is not presumed to have been exposed to Agent 
Orange.  There is no evidence suggesting that he was exposed 
to Agent Orange during his active service from December 1960 
to March 1964.  The veteran does not allege that he was in 
Vietnam or that he was exposed to Agent Orange while he was 
in service between 1960 and 1964.  

The veteran argues that his employment as a contractor with 
DoD in Saigon in 1968 was active service.  As set forth 
above, the regulations do provide numerous categories of 
service other than active duty, active duty for training and 
inactive duty training that also qualify as active military 
naval or air service.  However, employment as a contractor 
with DoD in Saigon in 1968 is not listed among those 
categories.

The veteran has been diagnosed as having diabetes mellitus.  
Regardless, the preponderance of the evidence is against a 
finding that there is a nexus between the current diagnosis 
of diabetes mellitus and service, and the claim is being 
denied on this basis.  The service medical records are 
negative for any complaints or findings of diabetes mellitus.  
The first showing of a diagnosis of diabetes mellitus is more 
than 20 years following the veteran's service.  There is no 
objective evidence showing that diabetes mellitus was 
manifested to a compensable degree within one year following 
the veteran's discharge from service in March 1964.  

Additionally, there is a lack of continuity of symptomatology 
of diabetes mellitus between the veteran's discharge from 
service in 1964 and the 1985 diagnosis of diabetes mellitus.  
Further, no competent medical professional has attributed the 
post-service diagnosis of diabetes mellitus to the veteran's 
service.  While the veteran has attributed the current 
diabetes mellitus to active service, he is not competent to 
provide a medical opinion as to the cause of his diabetes 
mellitus.  See Espiritu, 2 Vet. App. at 494.  To the extent 
that the veteran is stating that Dr. Gabilondo related his 
diabetes mellitus to his active service, "hearsay medical 
evidence" does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).    

The veteran and his representative have asserted that it is 
unfair that a contractor who worked with active duty 
personnel is not service connected when individuals in 
similar positions in earlier wars may have been service 
connected for disabilities resulting from such work.  
However, the Board is obligated to follow the applicable 
statutes and regulations.  See 38 U.S.C.A. § 7104(c).

The Board finds that the veteran's claim for service 
connection for diabetes mellitus cannot be granted because he 
has not brought forth competent evidence of a nexus between 
the current diagnosis and service, to include manifestations 
of such to a compensable degree within one year following his 
discharge from service.  The first objective evidence of 
diabetes mellitus is in 1985, which is more than 20 years 
following his discharge from service.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for diabetes mellitus, including as a result of exposure to 
Agent Orange, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


D.  New and material evidence to reopen a claim for service 
connection for bladder and prostate cancer, including as a 
result of exposure of Agent Orange

The RO, in a June 1999 determination, denied the veteran's 
claim for service connection for bladder and prostate cancer, 
including as a result of exposure of Agent Orange.  In 
denying the claim, the RO stated that the required service in 
Vietnam was not shown and that the evidence of record failed 
to establish any relationship between the current findings 
and any disease or injury during military service.  The 
veteran was notified of the adverse determination that same 
month; however, he did not appeal and the decision became 
final.  38 U.S.C.A. § 7105.  

A final decision will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
June 1999 decision.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  When determining whether a claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed, Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new and material evidence has not been 
received.  As noted above, as the veteran did not have active 
service in the Republic of Vietnam during the period 
beginning on January 9,  1962, and ending on May 7, 1975, 
there is no presumption of exposure to Agent Orange or other 
herbicides.  He has provided no evidence establishing active 
service in the Republic of Vietnam so as to warrant service 
connection on a presumptive basis pursuant to 38 U.S.C.A. 
§ 1116.  The service personnel records, although new, show no 
foreign service.  

Further, any new medical records showing diagnoses of bladder 
and prostate cancer many years after service are cumulative.  
There was medical evidence before the RO in 1999 showing that 
the veteran suffered from such a disability in 1998.

Nor do the medical records in any way provide a medical 
linkage of residuals of bladder and prostate cancer with the 
veteran's active service from December 1960 to March 1964.  
There is no medical evidence indicating that the veteran's 
bladder and prostate cancer had its onset during active 
service or within one year after his separation from service, 
or that is related to any in-service disease or injury.  
Accordingly, even if new, the Board finds that these records 
do not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

Medical records that do not mention bladder and prostate 
cancer, even if new, are not material.  The fact that the 
veteran is presently or was impaired due to other medical 
problems is not a matter in dispute. 

The veteran's contentions that he has bladder and prostate 
cancer related to exposure to herbicides are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1999, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset of any such condition are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also notes that the veteran's service medical 
records were received subsequent to the June 1999 rating 
decision.  However, they showed no complaints or findings of 
bladder or prostate cancer and the veteran has not alleged 
that he was treated for these conditions during active 
service from December 1960 to March 1964.  Rather, the 
veteran argues that he got bladder and prostate cancer as a 
result of exposure to Agent Orange while employed by DoD in 
Vietnam in 1968.  Accordingly, these records do not raise a 
reasonable possibility of substantiating the claim.

In conclusion, the Board finds that the evidence received 
subsequent to June 1999 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for bladder and prostate cancer, including as a result of 
exposure to Agent Orange.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, including as a result of exposure to Agent Orange, is 
denied.

New and material evidence not having been submitted, the 
claim for entitlement to service connection for bladder and 
prostate cancer is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


